*1528
MEMORANDUM OPINION

DOWD, District Judge.
The above-captioned matter is before the Court on remand from the United States Court of Appeals for the Sixth Circuit. On October 27, 1994, the Sixth Circuit affirmed in part and reversed in part this Court’s judgments of April 30, 1993, June 17, 1993 and November 16, 1993. On November 18, 1994, the mandate issued.
The Sixth Circuit found that “there is no constitutional, contractual, or statutory basis for an award of interest [against the government] under the circumstances of this case....” The Court of Appeals, therefore, reversed the judgment to the extent that it ordered interest. See Amended Judgment Entry (Docket No. 83).
Upon remand, this Court now further amends its judgment to vacate any award of interest in favor of Horizon Coal Corporation.
Accordingly, judgment will be entered in favor of Horizon Coal Corporation and against the United States of America in the amount of $97,324.23. A Second Amended Judgment Entry shall be separately issued.
IT IS SO ORDERED.

SECOND AMENDED JUDGMENT ENTRY

Upon remand from the United States Court of Appeals for the Sixth Circuit and for the reasons set forth in the Memorandum Opinion filed contemporaneously with this Second Amended Judgment Entry, IT IS HEREBY ORDERED, ADJUDGED and DECREED that judgment is entered in favor of plaintiff, Horizon Coal Corporation, and against defendant, the United States of America, in the principal amount of $97,-324.23.